Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 10/24/2018, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US Pat No. 9,852,417), in view of Pandiarajan et al. (US Pub No. 2015/0178721).
As to claims 1, 10, 18, Tyler teaches a memory reorganization and storage improvement method comprising:
configuring, by a processor of a database hardware controller (i.e. configurations of sender mobile device 110, col. 18, lines 38-51), data capture settings of a database system (i.e. The processor is configured to execute the instructions to configure the camera to scan one or more OR codes, col. 2, lines 9-26) resulting in configured data capture settings (i.e. the sender may have previously specified the account within payment application 300 before entering "QR mode.", col. 17, lines 1-12);
retrieving from a plurality of remotely located data sources (i.e. sender financial account server 130 may send a notification to sender mobile device 110 in response to the request confirming that the specified sender financial account contains funds equal to or greater than amount 506, col. 17, lines 25-43), by said processor in accordance with said configured data capture settings, data objects associated with a user (i.e. sender mobile device 110 may determine the desired financial account from a query or other notification sent to one or both of sender financial account server 130 or payment management server 150, col. 17, lines 1-12);
storing, by said processor, said data objects within a database (i.e. the sender may have previously specified the account within payment application 300 before entering "QR mode.", col. 17, lines 1-12);
determining (i.e. QR generator module 302 may determine if the funds in the specified sender financial account are sufficient to cover the inputted amount 506 (Step 1240), col. 17, lines 25-43), by said processor in response to analyzing said data objects, overlapping data elements of said data objects (i.e. QR generator module 302 may determine a financial services account associated with the sender to provide funds for a payment (Step 1220), col. 17, lines 1-12);
generating (i.e. After determining at least one sender financial account containing sufficient funds ... sender mobile device 110 may perform a OR code options process, such as is described below in connection with FIG. 13 (Step 1250), col. 18, lines 3-22), by said processor based on said overlapping data elements (i.e. confirming that the specified sender financial account contains funds equal to or greater than amount 506, col. 17, lines 25-43), collaboration data model software code (i.e. OR generator module may generate a QR code, such as OR code 500, for purposes of completing a financial payment transaction in the amount of amount 506 (Step 1260), col. 18, lines 23-37);
 receiving (i.e. a request from sender mobile device 110, col. 5, lines 5-23), by said processor from said user (i.e. QR generator module 302 may display the generated OR code 500 on display 206 of sender mobile device 110 (Step 1270), col. 18, lines 38-51), a request for first data (i.e. Select Email Code, Fig. 9);
mapping (i.e. The data comprising the QR code may represent a payment or a funds transfer. Sender mobile device 110 may display the QR code and recipient mobile device 112 may scan or otherwise read the OR code, col. 5, lines 5-23, by said processor executing said collaboration data model software code, said request with said data object (i.e. Selecting "Email Code" may, as described above, allow sender mobile device 110 to email a copy of the OR code to the recipient for printing and/or scanning at a later time, col. 13, lines 37-58); and
generating (i.e. in response to a request from sender mobile device 110, payment management server 150 may transmit data comprising a QR code to sender mobile device 110, col. 5, lines 5-23), by said processor executing said collaboration data model software code, a clone object (i.e. The data comprising the QR code may represent a payment or a funds transfer, col. 5, lines 5-23) associated with said first data with respect to said overlapping data elements (i.e. a copy of the graphical user interface (such as that displayed in FIG. 9 and discussed above) presented on display 206 of sender mobile device 110, col. 18, lines 52-61).
Tyler implicitly teaches the term “setting” (configured data capture settings) as configurations of sender mobile device 110, col. 18, lines 38-51; The processor is configured to execute the instructions to configure the camera to scan one or more OR codes, col. 2, lines 9-26.
Tyler does not clearly state this term. However, Pandiarajan teaches this term as mobile configuration settings (i.e. for operations involved in the QR-related functionalities under consideration here. In the example, the mobile device 13 includes flash type program memory 114, for storage of various "software" or "firmware" program routines and mobile configuration settings, [0073]).
It would have been obvious to one of ordinary skill of the art having the teaching of Tyler, Pandiarajan before the effective filing date of the claimed invention to modify the system of Tyler to include the limitations as taught by Pandiarajan. One of ordinary skill in the art would be motivated to make this combination in order to dynamically generate the QR code in view of Pandiarajan ([0060]), as doing so would give the added benefit of securely transferring money and/or credits between two mobile device users as taught by Pandiarajan ([0053]).

As to claims 2, 11, 19, Tyler teaches:
generating, by said processor, an encrypted two-dimensional bar code comprising an identification code and expiration date associated with said clone data object (i.e. FIG. 14 illustrates a transaction token configuration process, col. 20, lines 23-31; A displayed QR code such as QR code 500 is akin to a barcode in that the QR code may be represented by a two-dimensional scannable matrix, col. 8, line 58 to col. 9, line 7);
attaching, by said processor, said encrypted two-dimensional bar code to said clone data object (i.e. the transaction token may comprise additional software modules relating to security, such as a Secure Sockets Layer (SSL) certificate, col. 20, line 53 to col. 21, line 8); and
storing, by said processor within said database, said clone data object
comprising said encrypted two-dimensional bar code (i.e. The transaction token may be configured with one or more layers of required authorization (for example, using the OAuth 2 standard), col. 21, lines 35-53).

As to claims 3, 12, 20, Pandiarajan teaches:
monitoring, by said processor via a plurality of sensors, said clone data object comprising said encrypted two-dimensional bar code (i.e. Time-sensitive encryption ensures that the encrypted information can only be decrypted during a pre-determined time window, such as a limited time window following the time of encryption, [0060]);
determining, by said processor based on results of said monitoring, that said expiration date has elapsed (i.e. the time-sensitive encryption key may ensure that the QR code can only be decrypted and used during a predetermined amount of time (say a 2 minute time period) following the generation of the QR code, and that the QR code becomes invalid following the expiration of the time window, [0060]);
deleting, by said processor based on said determining that said expiration date has elapsed, said clone data object comprising said encrypted two-dimensional bar code such that all elements of said clone data object comprising said encrypted two-dimensional bar code are removed from all software and hardware elements of said database and said database hardware controller (i.e. The user account block may be removed automatically after expiration of a pre-determined time-out period, [0042]).

As to claims 4, 13, Tyler teaches: generating, by said processor, transactional software code associated with said user and said clone data object (i.e. a copy of the graphical user interface (such as that displayed in FIG. 9 and discussed above) presented on display 206 of sender mobile device 110, col. 18, lines 52-61); and
storing, by said processor within said database, said clone data object and said transactional software code (i.e. Selecting "Email Code" may, as described above, allow sender mobile device 110 to email a copy of the OR code to the recipient for printing and/or scanning at a later time, col. 13, lines 37-58).

As to claims 5, 14, Tyler teaches:
receiving, by said processor, a request for temporarily using said clone data object and said transactional software code (i.e. in response to a request from sender mobile device 110, payment management server 150 may transmit data comprising a QR code to sender mobile device 110); and
transmitting, by said processor to a caching device in response to said request, said clone data object and said transactional software code (i.e. Selecting "Email Code" may, as described above, allow sender mobile device 110 to email a copy of the OR code to the recipient for printing and/or scanning at a later time, col. 13, lines 37-58).

As to claims 6, 15, Pandiarajan teaches:
deleting, by said processor based on an elapsed time period, said clone data object and said transactional software code such that all elements of said clone data object and said transactional software code are removed from all software and hardware element of said database and said database hardware controller (i.e. The user account block may be removed automatically after expiration of a pre-determined time-out period, [0042]).

As to claims 7, 16, Tyler teaches:
generating, by said processor, self-learning software code for executing future processes associated with executing said memory reorganization and storage improvement method (i.e. the sender may have previously specified the account within payment application 300 before entering "QR mode.", col. 17, lines 1-12).

As to claims 8, 17, Tyler teaches:
defining specified hardware and software sources for said retrieving said data objects (i.e. The method comprises configuring, by the processor, the camera to scan one or more QR codes, col. 1, line 62 to col. 2, line 9).

As per claim 9, Tyler teaches the method of claim 1, further comprising:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said configuring, said retrieving, said storing, said determining, said generating, said collaboration data model software code, said receiving, said mapping, and said generating said clone data object (i.e. a system is provided for processing a peer-to-peer payment transaction using mobile devices, wherein the system comprises a memory storing instructions and a processor configured to execute the instructions ... and the identity of a financial institution associated with a financial account that is the destination of the funds for the transaction, col. 2, lines 27-53).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRANDA LE/Primary Examiner, Art Unit 2153